Exhibit 10.5

 

YUNHONG INTERNATIONAL

4 – 19/F, 126 Zhong Bei,

Wuchang District, Wuhan, China

430061

 

February 12, 2020

 

LF International Pte. Ltd.

4 – 19/F, 126 Zhong Bei

Wuchang District, Wuhan, China 430061

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Yunhong International (the “Company”) and
LF International Pte. Ltd. (“LF International”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the NASDAQ Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i)      LF International, the Company’s sponsor, shall make available, or cause
to be made available, to the Company, at 4 – 19/F, 126 Zhong Bei, Wuchang
District, Wuhan, China 430061 (or any successor location of LF International),
office space and administrative and support services. In exchange therefor, the
Company shall pay LF International the sum of $10,000 per month on the Listing
Date and continuing monthly thereafter until the Termination Date; and

 

(ii)     LF International hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 





 

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature Page Follows]

 





 

 

  Very truly yours,       YUNHONG INTERNATIONAL         By: /s/ Patrick Orlando
    Name:  Patrick Orlando     Title: Chief Executive Officer

 

 

AGREED TO AND ACCEPTED BY:       LF INTERNATIONAL PTE. LTD.           By:  /s/
Yubao Li     Name:  Yubao Li     Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 





 